DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claim 1 and 6-10 have been amended. Claims 2, 4 and 11-14 have been canceled. Claims 3 and 5 are as previously presented. Claims 15 and 16 are newly added. Claims 1, 3, 5-10 and 15-16 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sudoh (US 2006/0188784). 
As to claim 1, Sudoh discloses a fibrous carbon ([0008] and [0035]-[0041] and throughout) having an average effective fiber length (L) of 1 to 100 microns ([0040], 1 to 50 microns, also see [0036] and throughout) an average fiber diameter (D) of 100 nanometers to 1 microns ([0037], 1 nanometer to 1,000 nanometers, also throughout), a ratio (L/D) of the effective fiber length (L) to the average fiber diameter (D) of the fibrous carbon of 30 or more and 1,000 or less ([0040], 10 to 15,000, also see [0013] and throughout) and a crystallite length 
Should it be considered that Sudoh is silent to wherein the specific crystallite length and crystallite thickness even though Sudoh discloses that the crystallization degree of the carbon fiber is preferably high ([0038]) and later gives ranges of preferably high crystallization structures i.e. crystallite length and crystallite thickness of greater than 100 nanometers ([0059]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have to use the high degree of crystallization for the crystalline length and thickness and  i.e. greater than 100 nanometers from the from the graphite carbon ([0051] and [0059]) within the graphite carbon fiber ([0013], [0035]-[0038]) because the higher the graphitization the higher the graphitization degree of the carbon fiber, the more the layer structure is developed and thus the higher hardness the carbon fiber obtains, and this further leads to enhancing the electrical conductivity ([0038]) and higher degree of crystallinity is when the crystallite length and crystallite thickness of greater than 100 nanometers ([0059]). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  Similarly, a prima facie case 
As to claim 3, Sudoh discloses, wherein the fibrous carbon has a boron content of 1 ppm by mass or less ([0013] and [0061]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
As to claim 5, Sudoh discloses, an electrode mixture layer ([0076]-[0089]) for a nonaqueous electrolyte secondary battery ([0017]-[0020] and [0090]-[0105]) comprising an electrode active material ([0008] and [0079]); and a carbon-based electro-conductive aid containing the fibrous carbon according to claim 1 ([0008], [0079] and throughout). 
As to claim 6, Sudoh discloses, wherein the electrode mixture layer for a nonaqueous electrolyte secondary battery has a thickness of 50 to 5,000 microns ([0088], 5 to 1,000 microns). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  
As to claim 7, Sudoh does not specifically state wherein, the electrode mixture layer for the nonaqueous electrolyte secondary battery does not generate an electrochemical reaction in which the ratio of an integrated value of reduction currents to an integrated value of oxidation currents is 0.6 or less in a cyclic voltammogram (CV) measured in a range of 2.5 to 5 V (vs. Li/Li+) using an ethylene carbonate/ethyl methyl carbonate mixed solution (volume (25° C) ratio=3/7) containing LiPF6 in a concentration of 1 mol/L while an electrode including the electrode mixture layer for a nonaqueous electrolyte secondary battery is used as a working electrode, and a lithium metal is used as a counter electrode. 
002 0.336 nm to 0.338 nm ([0039]). Thus, one of ordinary skill within the art would expect the electrode from modified Sudoh to behave in s similar fashion and where the claimed and prior art products are substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 8, Sudoh does not specifically state wherein, the fibrous carbon is a fibrous carbon that satisfies the following formula (1): IA/IB<0.02 Formula (1) (where IA is the highest of current values when the oxidation current takes the maximum value in cyclic voltammogram measurement in a potential range of 2.5 to 4.4 V (vs. Li/Li+), and IB is a current value at 5 V in cyclic voltammogram measurement in a potential range of 2.5 to 5 V (vs. Li/Li+)) in a cyclic voltammogram (CV) measured in a potential range of 2.5 to 4.4 V (vs. Li/Li+) using an ethylene carbonate/ethyl methyl carbonate mixed solution (volume (25° C.) ratio=3/7) containing LiPF6 in a concentration of 1 mol/L while an electrode including 100 parts by mass of an electrode 
However, as Sudoh discloses a fibrous carbon ([0008]) used as electrode additive materials for batteries ([0076]-[0089]) of having an similar average effective fiber length of 1 to 100 microns ([0040]), having a similar average fiber diameter of 100 nanometers to 1 micron ([0037]) with a similar ratio (L/D) of the average effective fiber length to the average fiber diameter of 30 or more and 1,000 or less ([0040]) and a similar crystallite length (La) of 100 to 500 nm and thickness (Lc) of the graphene of 50 to 150 nanometers as measured by an X-ray diffraction method (see claim 1 above) a similar d002 0.336 nm to 0.338 nm ([0039]). Thus, one of ordinary skill within the art would expect the electrode from modified Sudoh to behave in a similar fashion and where the claimed and prior art products are substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).
As to claim 9, Sudoh discloses, an electrode for the nonaqueous electrolyte secondary battery, wherein the electrode for a nonaqueous electrolyte secondary battery includes ([0017]-[0019] and [0089]-[0104]) a current collector ([0083]-[0085]), and the electrode mixture layer for a nonaqueous electrolyte secondary batter according to claim 5 which is laminated on the current collector ([0083]-[0085] and throughout).  
As to claim 10, Sudoh discloses, a nonaqueous electrolyte secondary battery comprising the electrode for the nonaqueous electrolyte secondary battery according to claim 9 ([0017]-[0019], [0089]-[0104] and throughout). 
As to claim 15, Sudoh does not specifically state wherein the fibrous carbon has a total content of metal element of 50 ppm by mas or less. However, Sudoh does discuss that impurities are not desired (in terms of a promoter, [0038]). However, it would have been obvious to one of ordinary skill within the art to have the fibrous carbon having a total content of metal element of 50 ppm by mass or less as a mere purifying an old product (see MPEP 2144.04 VII). 
MPEP 2144.05 VII states: Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art… Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure… However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability.
Thus, given that the material are used for the same purpose i.e. carbon fibers within an electrode, the claim is not directed to a product by process, Sudoh discusses that impurities are not desirable and need to be controlled (with the promoter not the metal content), Suddoh discloses any method can be sued in making the product ([0042]) and the products have the same utility i.e. carbon fiber in an electrode. The purity of the product is obvious.
As to claim 16, Sudoh does not specifically claim a degree of branching of the fibrous carbon is 0.01 pieces/micron or less. However, Sudoh does discloses that the degree of branching is a result effective variable. 
Sudoh state within paragraph [0041]: When the carbon fiber contains branched carbon fiber, the electrical conductivity, strength, and electrolytic solution retainability of the electrode are further enhanced, which is preferable. However, when the amount of branched carbon fiber is excessively large, as in the case where the carbon fiber is excessively long, dispersibility of the carbon fiber in the electrode is impaired. Therefore, preferably, the amount of branched carbon fiber is regulated to an appropriate level. The amount of branched carbon fiber can be regulated to some extent by means of a carbon fiber production process or a pulverization process performed subsequent to the product process.
Therefore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the degree of branching as a mere optimization within prior art conditions or through routine experimentation (See MPEP 2144.05 II). 
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
EXAMINER NOTE: The applicant has amended the claim to significantly change the scope of the rejection. Prior art has been removed, MPEP citations have been adjust and the rejection has been adjust in view of the applicants amendments and newly added claims and to clarify the rejection. Please see the new rejection above for further details. The examiner has answered all arguments below as they would apply to the new rejection.
The applicant argues the instant claimed limitation, “a crystal length (La) of 100 to 500 nm and a thickness (Lc) of graphene of 50 to 150 nm as measured by x-ray diffraction method. However, Sudoh discloses a crystallite length (La) of 100 to 500 nanometers ([0038], the crystalline degree of the carbon fiber is preferably high; [0059] higher the crystallinity greater than 100 nanometers) and a thickness (Lc) of graphene ([0013], graphene is one atomic layer of graphite; throughout) of 50 to 150 nanometers ([0038], the crystalline degree of the carbon fiber is preferably high; [0059] higher the crystallinity greater than 100 nanometers; also see [0039], 40 nanometers) as measured by X-ray diffraction method ([0038]-[0039], [0059] and throughout). Additionally, should it be considered that Sudoh is silent to wherein the specific crystallite length and crystallite thickness even though Sudoh discloses that the crystallization degree of the carbon fiber is preferably high ([0038]) and later gives ranges of preferably high crystallization structures i.e. crystallite length and crystallite thickness of greater than 100 nanometers ([0059]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have to use the high degree of crystallization for the crystalline length and thickness and  i.e. greater than 100 nanometers from the from the graphite carbon ([0051] and [0059]) within the graphite carbon fiber ([0013], [0035]-[0038]) because the higher the graphitization the higher the graphitization degree of the carbon fiber, the more the layer structure is developed and thus the higher hardness the carbon fiber obtains, and this further leads to enhancing the electrical conductivity ([0038]) and higher degree of crystallinity is when the crystallite length and crystallite thickness of greater than 100 nanometers ([0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 I). 
In regards to claim 15, the applicant argues that Sudoh is silent to wherein the fibrous carbon has a total content of metal element of 50 ppm by mass or less. The applicant then process to argue that the method of production i.e. vapor deposition used within Sudoh yields a metal content of 84 ppm. Therefore non-obvious over the instant claimed invention. The examiner respectfully disagrees. Sudoh specifically states the method of production is not limited ([0042]). Next, while Sudoh does not specifically state wherein the fibrous carbon has a total content of metal element of 50 ppm by mas or less. Sudoh does discuss that impurities are not desired (in terms of a promoter, [0038]). However, it would have been obvious to one of ordinary skill within the art to have the fibrous carbon having a total content of metal element of 50 ppm by mass or less as a mere purifying an old product (see MPEP 2144.04 VII). 
MPEP 2144.05 VII states: Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art… Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure… However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability.

In regard to claim 16 the applicant argues that Sudoh is silent to wherein, a degree of branching of the fibrous carbon is 0.01 pieces/micron or less. Then the applicant states that the examples of Sudoh discloses 0.1 pieces/micron. Thus, the instant claimed invention is non-obvious. The examiner respectfully disagrees. While, Sudoh does not specifically claim a degree of branching of the fibrous carbon is 0.01 pieces/micron or less. However, Sudoh does discloses that the degree of branching is a result effective variable. 
Sudoh state within paragraph [0041]: When the carbon fiber contains branched carbon fiber, the electrical conductivity, strength, and electrolytic solution retainability of the electrode are further enhanced, which is preferable. However, when the amount of branched carbon fiber is excessively large, as in the case where the carbon fiber is excessively long, dispersibility of the carbon fiber in the electrode is impaired. Therefore, preferably, the amount of branched carbon fiber is regulated to an appropriate level. The amount of branched carbon fiber can be regulated to some extent by means of a carbon fiber production process or a pulverization process performed subsequent to the product process. 
Therefore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the degree of branching as a mere optimization within prior art conditions or through routine experimentation (See MPEP 2144.05 II). Furthermore, the disclosure of Sudoh is not limited to the specific examples within Sudoh. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724